EXHIBIT 10.38
(LOGO) [l41870l4187001.gif]
Annual Incentive Plan (AIP)
Summary Document

       
Purpose
   
THE FERRO ANNUAL INCENTIVE PLAN (AlP) provides participants with an opportunity
to earn additional cash compensation based upon the achievement of the Company’s
business goals. The AlP is an important element of the total competitive
compensation package provided to participants and is subject to oversight by the
Board Compensation Committee as provided in the Compensation Committee Charter.
 
     
 
   
The AlP is intended to provide a strong linkage between the financial rewards
received by participants and the achievement of the Company’s annual financial
and business goals for the plan year. The financial reward is an “at risk”
component of participants’ compensation and must be re-earned each year based on
the achievement of defined performance goals.
 
     
Plan
Administration
   
The Vice President of Human Resources administers the AlP and, with agreement
from the Chief Executive Officer (CEO) of the Company, has the authority to make
or revise rules in connection with the AlP. The Vice President of Human
Resources also may adopt administrative procedures in connection with the AlP
and has discretion to interpret situations or conditions not specifically
covered in this Summary Document so as to maintain consistency with the overall
purpose of the plan.
 
     
 
   
It is the responsibility of the Corporate and Group Human Resource Directors to
ensure that all additions and changes to AlP participants, including removal
from the plan, are documented and approved in a timely manner. This includes
obtaining the required signatures from the applicable SMC executive, Vice
President of Human Resources and the CEO, and submitting the original document
to Corporate Compensation.
 
     
Eligibility
   
Eligible participants include key business leaders and managers who are
full-time employees of the Company, at a minimum U.S. salary grade of 17, or at
an equivalent level outside the U.S. Additional eligibility criteria for
management participation may include responsibility for profit and loss,
departmental budgets, global scope of responsibility, degree of financial
impact, decision-making authority and market pay practices for the position.
 
     
 
   
In addition, AlP participants may include sales managers and other sales-related
professionals as deemed appropriate by the Operating Vice President(s) in order
to maintain a strong linkage between their efforts and achievement of MBU
financial goals.
 
     
 
   
The responsible Vice President, the Vice President of Human Resources and the
CEO must approve new participants in the AlP. Additionally, new hires must be
employed on or before October 1st to be eligible to participate in the current
plan year. Any award will be prorated accordingly.
 
     
 
   
Approved participants will receive written notification from the Company each
year, confirming their participation, incentive target level, and applicable
performance metrics.
 
     
AIP Goals
   
Each year, goals for the Company and its business units are determined by the
CEO and Board of Directors based on the Company’s most critical operating
priorities and the approved operating budget. A range of performance is
established for each AlP
 
             

 



--------------------------------------------------------------------------------



 



       


AIP Goals
Continued
   
goal including Target, Threshold and Maximum performance levels. AlP goals for
all or part of the year are communicated to participants near the beginning of
each year. If AlP goals for only part of the year are initially provided, AIP
goals for later parts of the year will be provided subsequently, near the
beginning of the relevant period. Goals and weightings may change from year to
year or within a year to reflect the operating priorities of the business.
Personal Performance Objectives (PPOs) may be included as an AlP goal if
inclusion of PPOs is approved by the CEO or the Board Compensation Committee.
 
     
Incentive
Target
   
Each participant in the AlP has a designated incentive target. The incentive
target is the percentage of base salary that is earned based upon the attainment
of AlP Goals.
 
     
Threshold,
Target,
& Maximum
   
•    At Threshold performance, an individual’s incentive guideline would be 25%
of his/her target incentive.
•    At Target, the incentive guideline would be 100% of the target incentive.
•    At Maximum, the incentive guideline would be 200% of the target incentive.
 
     
Calculation of Individual Incentives & the Performance Modifier
   
A participant’s actual incentive award will be determined based upon the
attainment for each metric as described above. For financial goals, “Management”
participants’ calculated score may be increased or decreased by up to 20%, based
on assessment of individual performance and achievement of goals. For “Sales”
participants, the calculated amount may be increased or decreased by up to 50%,
based upon assessment of personal performance and achievement of individual
sales targets and goals, as established and assessed by management. If a
Personal Performance Objective (PPO) component is included in the AlP goals for
a particular year, the goal will be scored by the Manager based upon the
individual’s achievement of the PPO’s, without further adjustment.
 
     
 
   
Although individual incentives may be adjusted as described above, the total
amount of the incentives paid from each incentive pool cannot exceed the amount
funded by AlP attainment for the Company or applicable business unit.
 
     
 
   
Except for employees who retire prior to the end of the year, incentive payments
will be calculated based upon the employees’ annual base salary as of
December 31st of the plan year (see Retirement),
 
     
Performance
Metrics May Be
Modified
   
The corporate or MBU performance metric(s) and/or PPOs may be modified
throughout the plan year to incorporate unplanned events beyond the reasonable
control of the Company or participants.
 
     
Assessment and Payout
   
Final assessment of results calibrated against performance metrics will be
determined following the completion of the plan year (December 31st) and will be
based on audited financial results.
 
     
 
   
Payouts, if achieved, will be made to participants by March 15th following the
end of the plan year. No interest accrues on incentives between the date earned
and the date paid.
 
     
Performance
Period
   
The AlP performance period is January 1st through December 31st of each year.
 
     
Mid-Year Plan
Participation
   
If an employee is hired into a position included in the AlP, either as a
new-hire or internal promotion, the employee’s participation will begin with the
effective date of the new position, provided it is on or before October 1st of
the plan year. Management must establish PPOs for the remainder of the plan year
upon which the employee will

      Revised January, 2011   2

 



--------------------------------------------------------------------------------



 



       
 
   
later be assessed. The employee’s AlP award will be calculated on a prorated
basis.
 
     
Mid-Year Plan
Participation
Continued
   
An employee entering a covered position on or after October 2nd of the plan year
is not eligible to participate until the following plan year. If a newly
eligible participant has been employed by the Company in another position, the
employee may be eligible for a payout under another approved Ferro incentive
plan (i.e., USIP). If the employee is new to the Company, the employee will
begin participation on January 1st of the following year and will receive no AlP
incentive payout for the remainder of the current plan year.
 
     
Other Prorated
Participation
   
Employees who are on unpaid leave for greater than 30 days will not be eligible
for an incentive for the period during which they are on such leave.
 
     
 
   
If a participant dies prior to the end of the plan year and an incentive is paid
out for that year, the employee’s estate will receive a prorated award based
upon his/her annual rate of base salary at the time of death provided the
employee has worked a minimum of three months during the plan year. Assessment
of results calibrated against corporate performance measurement metrics will be
conducted after the completion of the plan year (December 31st).
 
     
Retirement
   
If a participant retires prior to the end of the plan year and an incentive is
paid out for that year, the employee will receive a prorated award based on
his/her annual rate of base salary at retirement provided the employee has
worked a minimum of three months during the plan year. Assessment of results
calibrated against corporate performance measurement metrics will be conducted
after the completion of the plan year (December 31st).
 
     
Forfeiture
   
Participants who are actively employed with the Company at the end of the plan
year (December 31st) will be eligible for an incentive payment for that plan
year, if an incentive was achieved under the terms of the plan. A participant’s
right to be considered for a payout will be forfeited if, prior to the end of
the plan year, the participant is no longer in the employment of the Company for
reasons other than retirement or divestiture as described below.
 
     
No Right to Employment or Award
   
Nothing in this AlP Summary Document shall be construed to limit in any way the
right of Ferro, any affiliates or subsidiaries to terminate a participant’s
employment at any time; nor shall it be evidence of any agreement or
understanding, expressed or implied, that Ferro, any affiliates or subsidiaries
will employ an employee in any particular position, for any particular period of
time, ensure participation in any incentive plans, or grant awards from such
plans, as they may from time to time exist.
 
     
 
   
Ferro reserves the right to modify, amend or terminate the AlP at any time, or
from time to time make changes to or revise the metrics, targets, financial
charts or MBU threshold designations, figures or other information, target
percentages and other aspects of the AlP due to errors, revisions of financial
results or estimates, or otherwise.
 
     
Divestiture
   
In the case of divestitures, performance assessments may be adjusted for
participants within and outside the divested business as deemed appropriate by
management to reflect the timing and circumstances of the divestiture in
relationship to the established goals for the period. For participants not in
the divested unit, calculations may include assumed budgeted performance by the
divested unit for the post-divestiture period in addition to the actual
performance of the divested unit up to and including the date of divestiture.
For participants in the divested unit, generally

      Revised January, 2011   3

 



--------------------------------------------------------------------------------



 



       
 
    only actual performance through the date of divestiture will be considered.
 
     
Other Terms, Rules and Conditions
   
•    All incentive payments will be prorated to reflect time in position.

•    An employee cannot receive incentive compensation payments under other
Company incentive plans for the same covered time period unless otherwise
approved by the Vice President of Human Resources and the CEO.

•    Individuals who have been on a personal improvement plan at any time during
the plan year may be ineligible to receive incentive compensation under this
plan.

•    Not all eligible employees may receive an award. Individual awards may be
greater or lesser than the calculated amount.

•    All incentive payments are subject to applicable taxes and with holdings.


 Approvals:

             
 
           
 
     /s/ James F. Kirsch   1/17/2011              
 
  James F. Kirsch, Chairman, President and Chief Executive Officer   Date    
 
           
 
     /s/ Ann E. Killian   1/14/2011              
 
  Ann E. Killian, Vice President, Human Resources   Date    
 
           
 
     /s/ Thomas R. Miklich   1/14/2011              
 
  Thomas R. Miklich, Vice President & Chief Financial Officer   Date    
 
           

      Revised January, 2011   4

 